Case 2:18-cr-20010-PKH Document 108                  Filed 10/03/18 Page 1 of 1 PageID #: 273



                               IN THE UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF ARKANSAS
                                        FORT SMITH DIVISION



CRIMINAL NO. 18-20010-005                       USA v. CHRISTOPHER MITCHELL HARBOUR

COURT PERSONNEL:                                APPEARANCES:

JUDGE:     P. K. HOLMES, III                    GOVERNMENT:         CANDACE TAYLOR

CLERK:     JANE ANN SHORT                       DEFENDANT:           RUSSELL WOOD

REPORTER: RICK CONGDON


                                    CHANGE OF PLEA MINUTES


On this date the defendant appeared in person and with counsel. Defendant stated the desire to withdraw
the plea of not guilty entered and enter a plea of guilty to Count 1 of the indictment.

(X)     Defendant sworn and examined about offense.
(X)     Inquiry made regarding defendant’s age and level of education.
(X)     Inquiry made that defendant is not under influence of alcohol or drugs and is able to comprehend
        proceedings.
(X)     Inquiry made that defendant is satisfied with counsel.
(X)     Possible severity of sentence explained.
(X)     Rights explained.
(X)     Defendant entered guilty plea to Count 1.
(X)     Court determined that plea is voluntary.
(X)     Court determined that there is factual basis for plea.
(X)     Plea accepted.
(X)     Court reserved approval of plea agreement pending completion of presentence report.
(X)     Defendant found guilty as charged.
(X)     Sentencing deferred pending presentence investigation.
(X)     Not guilty plea remains on Counts 9 and 10.
(X)     Defendant remanded to custody of the USMS.


DATE:     October 3, 2018
                                                       Proceeding began:       9:29 am

                                                                   ended:      9:45 am
